DETAILED ACTION

Claims 6 and 16 are canceled.
Claims 1-5, 7-15 and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mrs. Colleen Witherell (Reg. No. 68,137) and Mr. IIan N. Barzilay (Reg. No. 46,540) on 09/15/2021.

Listing of claims:

1.	(Amended) A method, comprising:
determining, during a first communications session between a first device and at least a second device, a first absence of first presence data, wherein the first absence of first presence data indicates a lack of  first user presence with respect to the first device 
determining that the first absence occurs for a first amount of time;
determining, during the first communications session, a second absence of second presence data, wherein the second absence of second presence data indicates a lack of presence with respect to the second device 
determining that the second absence occurs for a second amount of time; and


3.	(Amended) The method of claim 1, further comprising:
determining, during a second communications session between the first device and at least the second device, a third absence of third user presence with respect to
receiving, during the second communications session, first data indicating that first sounds were received at the second device;
determining that the first sounds correspond to speech; and
causing the second communications session to continue based at least in part on the first sounds corresponding to speech.
 
6.	(Canceled) 
8.	(Amended) The method of claim 1, wherein determining the first absence comprises:
determining that first audio data representing first sounds were received from the first device;
generating first text data representing the first audio data; and
determining, based on the first text data, the first sounds correspond to non-speech.

11.	(Amended) A system comprising:
at least one processor; and
at least one memory including instructions that, when executed by the at least one processor, cause the system to:
determine, during a first communications session between a first device and at least a second device, a first absence of first user with respect to the first device
determine that the first absence occurs for a first amount of time;
with respect to the second device
determine that the second absence occurs for a second amount of time; [[and]]
receive presence data from at least one of the first device or the second device; 
determine that the presence data indicates a lack of human presence proximate to at least one of the first device or the second device; and
 and the presence data, cause the first communications session to end.
13.	(Amended) The system of claim 11, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine, during a second communications session between the first device and at least the second device, a third absence of the first user with respect to 
receive, during the second communications session, first data indicating that first sounds were received at the second device;
determine that the first sounds correspond to speech; and
cause the second communications session to continue based at least in part on the first sounds corresponding to speech.

16.	(Canceled) 

18.	(Amended) The system of claim 11, wherein the at least one memory further comprises instructions that, when executed by the at least one processor, further cause the system to:
determine that first audio data representing first sounds were received from the first device;
generate first text data representing the first audio data; and
determine, based on the first text data, the first sounds correspond to non-speech.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to highlight key features in the invention that when considered in their entirety, put the application in condition for allowance. More specifically, the claims have been amended to recite a method comprising determining a first absence of presence data associated with a first user and a second absence of second presence data associated with a second user, wherein the first absence of first presence data and the second absence of second presence data indicate a lack of a first and second user with respect to the first device and the second device, respectively. The amendments further highlight a key feature in the feature relating to a threshold amount of time used to compare whether the first amount of time and the second amount of time have exceeded the said threshold amount of time, therefore determining whether a communication session between the first user and the second user should end. While Cheng (US 20110150202) teaches an automatic disconnection system of a phone call of a communication including setting a critical inactivity time for performing an auto disconnection of the phone call when the duration of inactivity exceeds the predetermined critical time, Cheng does not specifically teach a “first amount of time” and a “second amount of time”, let alone determining that the first amount of time and the second amount of time is greater than the threshold amount of time. 
Epp (US 20130189963), while in the same field of endeavor with the present invention, fails to cure these deficiencies as well. Epp teaches a method for detecting whether an audio signal is received through the microphone of a communication device by monitoring the recipient’s side for sounds over a period of time, and disconnecting the call if no sound signal is detected over a pre-determined amount of time. However, Epp is silent with disclosing an invention in which both the first amount of time and the second amount of time are used as parameters for terminating a communication session. 
Accordingly, none of the prior arts disclose nor suggest all the features of the invention when considered individually, or as an ordered combination. Combining the identified prior arts to arrive at the claimed invention would therefore amount to impermissible hindsight. For this reason, claims 1 and 11 are therefore allowable. 

Claims 2-5, 7-10, 12-15 and 17-20 depend on and further limit claims 1 and 11 respectively, and therefore are allowable as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659.  The examiner can normally be reached on M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4659.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        

 /AFTAB N. KHAN/ Primary Examiner, Art Unit 2454